DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on August 18, 2022 in which claims 1-7, 11-16, and 19-21 are presented for examination. Claim 9 has been cancelled. Claims 8, 10 and 17-18 have been withdrawn.

Election/Restrictions
Claims 8, 10 and 17-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 18, 2022.

Applicant’s reply filed August 18, 2022 indicated that claims 1-8 and 10-21 were readable on elected Species E (figures 10-13). After a full review of Applicant’s disclosure, Claims 8, 10 and 17 appear to be drawn to non-elected Species C. Claims 8, 10 and 17 appear to be drawn to Species C, figures 7-8 because claims 8, 10 and 17 recite  an adhesive layer between the first layer and the second layer with the adhesive layer having elastic properties and providing edge stability and elasticity to the first layer, which is disclosed in Applicant’s Specification in [0032] and [0033].
Therefore, claims 8, 10 and 17 have been withdrawn from further consideration be the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites “the elongate portions of the strap”, which is indefinite since it is unclear as to what “the elongate portions of the strap” is referring to. As claimed, a strap comprises a pair of elongate portions that extend from opposite sides of the glove, with a first elongate portion and a second elongate portion, the second elongate portion having a tab shaped to at least partially fit within the slot when the elongate portions of the strap are coupled together. Therefore, is “the elongate portions of the strap” referring to only the second elongate portion, since the second elongate portion is shaped to fit within the slot of the first elongate portion or is the limitation referring to the pair of elongate portions?
All dependent claims are rejected for depending from a rejected base claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 11 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green (6,035,443).
Regarding claim 1, Green teaches, An open-palmed glove (300, Col. 6 ln. 25-32, figures 15 and 16) comprising: a first layer of material; and a second layer of material coupled to and extending about peripheral portions of the first layer of the material (“Turning attention now to FIGS. 8 through 10 and 13 through 25, variations of the preceding description will be described for second, third and fourth embodiments of the palmless golf glove…300…The construction details are essentially the same as those above recounted for the first embodiment of the palmless golf glove 100, 100'”, Col. 5 ln. 47-53, “The body section 130, second and third finger receptacles 124, 126 and the wrist band 112 are constructed of a suitable glove material, preferably a very soft, supple leather with a fabric inner lining, as for example a microfiber lining”, Col. 4 ln. 27-30, therefore, 300 comprises a first layer of material (leather) and a second layer of material (microfiber lining) coupled to and extending about peripheral portions of the first layer of the material (leather).
Regarding claim 2, Green teaches, wherein the glove has a back with a central portion thereof consisting of said first layer of material (300 has a back with a central portion thereof consisting of said first layer of material (leather), “The body section 130, second and third finger receptacles 124, 126 and the wrist band 112 are constructed of a suitable glove material, preferably a very soft, supple leather with a fabric inner lining, as for example a microfiber lining”, Col. 4 ln. 27-30, figure 15).
Regarding claim 4, Green teaches, wherein the glove has finger portions made of at least said first layer of material and said second layer of material, and wherein the glove has a strap portion made of at least said first layer of material and said second layer of material (“Turning attention now to FIGS. 15 through 18, a third embodiment of the palmless glove 300, 300' is depicted, wherein provided are finger receptacles 202, 124, 126, 302 for all four fingers as well as a thumb receptacle 304 for receiving the thumb”, Col. 6 ln. 25-29, “The body section 130, second and third finger receptacles 124, 126 and the wrist band 112 are constructed of a suitable glove material, preferably a very soft, supple leather with a fabric inner lining, as for example a microfiber lining”, Col. 4 ln. 27-30, therefore, 300 has 202, 124, 126, 302 and 304 made of at least said first layer of material (leather) and said second layer of material (microfiber lining), and 300 has 112 made of at least said first layer of material (leather) and said second layer of material (microfiber lining), figures 15 and 16).

Regarding claim 5, Green teaches, wherein the first layer of material is one of leather, leather suede, synthetic leather, and microfiber, and wherein the second layer of material comprises a lining (“The body section 130, second and third finger receptacles 124, 126 and the wrist band 112 are constructed of a suitable glove material, preferably a very soft, supple leather with a fabric inner lining, as for example a microfiber lining”, Col. 4 ln. 27-30, therefore, wherein the first layer of material is one of leather, leather suede, synthetic leather, and microfiber, and wherein the second layer of material comprises a lining).

Regarding claim 6, Green teaches, wherein the second layer of material comprises one of a thin knit said material, a thin woven said material, a thin non- woven said material and a thin polymer (“The body section 130, second and third finger receptacles 124, 126 and the wrist band 112 are constructed of a suitable glove material, preferably a very soft, supple leather with a fabric inner lining, as for example a microfiber lining”, Col. 4 ln. 27-30, therefore, wherein the second layer of material comprises one of a thin knit said material, a thin woven said material, a thin non- woven said material and a thin polymer).

Regarding claim 7, Green teaches, wherein the first layer of material and the second layer of material are co-planar at least in part when the glove is not in use (“The body section 130, second and third finger receptacles 124, 126 and the wrist band 112 are constructed of a suitable glove material, preferably a very soft, supple leather with a fabric inner lining, as for example a microfiber lining”, Col. 4 ln. 27-30, therefore, wherein the first layer of material (leather) and the second layer of material (microfiber lining) are co-planar at least in part when 300 is not in use, figures 15 and 16).

Regarding claim 11, Green teaches, wherein the first layer of material is made of a first said material and the second layer of material is made of at least a second said material, wherein the glove includes a dorsal portion consisting of said first layer of material (“The body section 130, second and third finger receptacles 124, 126 and the wrist band 112 are constructed of a suitable glove material, preferably a very soft, supple leather with a fabric inner lining, as for example a microfiber lining”, Col. 4 ln. 27-30, therefore, the first layer of material (leather) is made of a first said material and the second layer of material (microfiber lining) is made of at least a second said material, wherein 300 includes a dorsal portion (figure 15) consisting of said first layer of material (leather)), wherein the glove includes a plurality of finger portions formed by said second layer of material, the plurality of finger portions coupling to a first peripheral edge of the dorsal portion of the glove (“Turning attention now to FIGS. 15 through 18, a third embodiment of the palmless glove 300, 300' is depicted, wherein provided are finger receptacles 202, 124, 126, 302 for all four fingers as well as a thumb receptacle 304 for receiving the thumb. The basal terminus 128", now extends across all four finger receptacles and extends across the thumb receptacle. As clearly visible at FIGS. 16 and 17, the palm 110 of the golfer's hand remains completely exposed.”, Col. 6 ln. 25-32, therefore, 300 includes 202/124/126/302 (plurality of finger portions) formed by said second layer of material (microfiber lining), 202/124/126/302 coupling to a first peripheral edge of the dorsal portion of 300, figure 15), and wherein the glove includes a strap portion formed by said second layer of material, the strap portion coupling to a second peripheral edge of the dorsal portion of the glove (“The body section 130, second and third finger receptacles 124, 126 and the wrist band 112 are constructed of a suitable glove material, preferably a very soft, supple leather with a fabric inner lining, as for example a microfiber lining”, Col. 4 ln. 27-30, “The wrist band 112 is connected with the glove body and is provided with the same features as recounted hereinabove”, Col. 6 ln. 36-38, therefore, 300 includes 112 formed by said second layer of material (microfiber lining), 112 coupling to a second peripheral edge of the dorsal portion of 300, figures 15 and 16).
Regarding claim 21, Green teaches, wherein the glove is configured to crack climbing (300 is configured for crack climbing).
Regarding claim language “wherein the glove is configured to crack climbing”, Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentable distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The glove as taught by Green is capable of used for crack climbing. 
Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lincoln (5,125,115).
Regarding claim 19, Lincoln teaches, Use of an open-palmed glove for rock climbing, wherein said glove consists of a single material on a back thereof, said single material touching both the hand about which the glove extends and the rock that is being climbed (“Referring to the FIGURE, a sun-shielding, ventilated, glove-like device which is worn on the hand of a person, includes an inside portion 1 which lays near or against the skin on the back of the hand, the back of the fingers and thumb, and the back of the wrist. The other side of the device, the outside portion 10, is partially shown as it would come around the side of the thumb to cover the thumb's side. This outside portion 10 is exposed to the sunlight when the sun-shield is being worn on the hand.”, Col. 2 ln. 52-61, “The inside portion 1 and the outside portion 10, as shown are the opposite sides of one layer of material.”, Col. 2 ln. 62-63, “The invention is a glove-like device which shields the back of the hands from the rays of sunlight. It fits over the back of the hand like a glove, but leaves the palm and sides of the hand and the sides of the fingers and thumb essentially uncovered so heat from the hand can easily escape and the hand can be cooler”, Abstract, therefore, use of the open-palmed glove of the figure may be for rock climbing, wherein the glove consists of a single material on a back thereof, said single material touching both the hand about which the glove extends and the rock that is being climbed).
Regarding claim language “Use of an open-palmed glove for rock climbing”, and “touching both the hand about which the glove extends and the rock that is being climbed”, Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentable distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The glove as taught by Mosley is capable of used for rock climbing, and the single material is capable of touching the rock that is being climbed.

Regarding claim 20, Lincoln teaches, wherein said single material is one of leather, leather suede, synthetic leather, and microfiber (“The layer of material, as shown, shows no spaces in it for any ventilation through the material. However, loosely woven, but still sun-shielding, material which provided significant additional ventilation could be used. Similarly, if a material such as leather was used, slits could be cut in the layer to allow some air through, but still restrict the passage of an undesirable amount of sunlight”, Col. 2-3 ln. 65-4, therefore, said single material is one of leather).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Green (6,035,443) in view of Gellis et al. (5,881,382).
Regarding claim 3, Green teaches, wherein the second layer of material forms an aperture aligned with a back of the glove such that the back of the glove consists of said first layer of material and is unlined (“The body section 130, second and third finger receptacles 124, 126 and the wrist band 112 are constructed of a suitable glove material, preferably a very soft, supple leather with a fabric inner lining, as for example a microfiber lining”, Col. 4 ln. 27-30, therefore, the second layer of material (microfiber lining) is aligned with a back of 300 such that the back of 300 consists of said first layer of material (leather), figures 15 and 16).
Green fails to teach, wherein the second layer of material forms an aperture aligned with a back of the glove such that the back of the glove consists of said first layer of material and is unlined.
Gellis, an apparel garment with a liner, teaches, wherein the second layer of material forms an aperture aligned with a back of the body such that the body consists of said first layer of material and is unlined (“The neck gaiter can optionally employ one or more linings. Each of the one or more linings preferably comprises a lining material and an aperture corresponding to the area of the loosely knit portion of the knit body. The lining is preferably affixed to the knit body by a permanent attachment, preferably by sewing or stitching but otherwise by sonic welding, heat sealing, laminating, adhesives or the like, with the lining preferably affixed along at least the top, bottom and around the aperture. The aperture is preferably at least the same size as, and most preferably larger than, the loosely knit portion, so as not to obstruct the permeability of air through the loosely knit portion”, [0010], “a lining material and an aperture, and affixing the lining to the knit body about at least the top, bottom and about the aperture, such that the aperture substantially surrounds the loosely knit portion that forms the breathable region”, [0012], “the neck gaiter 2 further comprise a lining on the interior of the knit body 4. Preferably, the lining 12 is made of a single material layer attached to the interior of the knit body comprising an aperture 16 corresponding to the loosely knit portion 8 of the knit body 4”, [0038], “Preferably, the lining 12 is attached to the interior of the knit body 4 so that the aperture 16 fully surrounds loosely knit portion 8, forming the breathable region. Thus, the aperture 16 of the lining 12 should be approximately equal to or, preferably, slightly greater in size and dimension to the loosely knit portion 8”, [0040], therefore, wherein 12 forms 16 aligned with body such that the body consists of said first layer of material and is unlined, see [0029] regarding the first layer of material).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the second layer of material at the back of the body with an aperture as taught by Gellis in order to provide the back of the body a section that has greater breathability due to the aperture in the lining with the first layer of leather material covering the aperture.

Regarding claim 15, Green teaches, A glove having an open palm and a back opposite the open palm (300, Col. 1 ln. 52-60, Col. 6 ln. 25-32, figures 15 and 16), the glove comprising: finger and strap portions made of one or more reinforcing materials; and a central portion extending along the back of the glove (“Turning attention now to FIGS. 8 through 10 and 13 through 25, variations of the preceding description will be described for second, third and fourth embodiments of the palmless golf glove…300…The construction details are essentially the same as those above recounted for the first embodiment of the palmless golf glove 100, 100'”, Col. 5 ln. 47-53, “The body section 130, second and third finger receptacles 124, 126 and the wrist band 112 are constructed of a suitable glove material, preferably a very soft, supple leather with a fabric inner lining, as for example a microfiber lining”, Col. 4 ln. 27-30, “Turning attention now to FIGS. 15 through 18, a third embodiment of the palmless glove 300, 300' is depicted, wherein provided are finger receptacles 202, 124, 126, 302 for all four fingers as well as a thumb receptacle 304 for receiving the thumb. The basal terminus 128", now extends across all four finger receptacles and extends across the thumb receptacle. As clearly visible at FIGS. 16 and 17, the palm 110 of the golfer's hand remains completely exposed. The glove body 130" is similarly constructed as recounted hereinabove, although wider (now covering essentially the entire back of the hand), and preferably including the elastic material 125", and hem the 148". The wrist band 112 is connected with the glove body and is provided with the same features as recounted hereinabove”, Col. 6 ln. 25-38, therefore, 300 comprises 202/124/126/302 and 112 made of one or more reinforcing materials (microfiber lining); and a central portion extending along the back of 300, figures 15 and 16).
Green fails to teach, the central portion consisting of a single layer of material.
Gellis, an apparel garment with a liner, teaches, a central portion consisting of a single layer of material (“The neck gaiter can optionally employ one or more linings. Each of the one or more linings preferably comprises a lining material and an aperture corresponding to the area of the loosely knit portion of the knit body. The lining is preferably affixed to the knit body by a permanent attachment, preferably by sewing or stitching but otherwise by sonic welding, heat sealing, laminating, adhesives or the like, with the lining preferably affixed along at least the top, bottom and around the aperture. The aperture is preferably at least the same size as, and most preferably larger than, the loosely knit portion, so as not to obstruct the permeability of air through the loosely knit portion”, [0010], “a lining material and an aperture, and affixing the lining to the knit body about at least the top, bottom and about the aperture, such that the aperture substantially surrounds the loosely knit portion that forms the breathable region”, [0012], “the neck gaiter 2 further comprise a lining on the interior of the knit body 4. Preferably, the lining 12 is made of a single material layer attached to the interior of the knit body comprising an aperture 16 corresponding to the loosely knit portion 8 of the knit body 4”, [0038], “Preferably, the lining 12 is attached to the interior of the knit body 4 so that the aperture 16 fully surrounds loosely knit portion 8, forming the breathable region. Thus, the aperture 16 of the lining 12 should be approximately equal to or, preferably, slightly greater in size and dimension to the loosely knit portion 8”, [0040], therefore, a central portion of 4 consists of a single layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the central portion of the back of the glove of Green as consisting of a single layer as taught by Gellis in order to provide the central portion of the back of the glove with greater breathability due to the central portion being only leather due to the absence of lining.

Regarding claim 16, the combined references teach, further comprising: a first member made of said single layer of material, with the central portion of the back of the glove consisting of said first member, wherein said single layer of material is one of leather, leather suede, synthetic leather, and microfiber; and a second member made of said one or more reinforcing materials, with said finger and strap portions of the glove comprising said second member, and the second member coupling to the first member, wherein said one or more reinforcing materials is one or more of a thin knit said material, a thin woven said material, a thin non- woven said material and a thin polymer (Green, “Turning attention now to FIGS. 8 through 10 and 13 through 25, variations of the preceding description will be described for second, third and fourth embodiments of the palmless golf glove…300…The construction details are essentially the same as those above recounted for the first embodiment of the palmless golf glove 100, 100'”, Col. 5 ln. 47-53, “The body section 130, second and third finger receptacles 124, 126 and the wrist band 112 are constructed of a suitable glove material, preferably a very soft, supple leather with a fabric inner lining, as for example a microfiber lining”, Col. 4 ln. 27-30, “Turning attention now to FIGS. 15 through 18, a third embodiment of the palmless glove 300, 300' is depicted, wherein provided are finger receptacles 202, 124, 126, 302 for all four fingers as well as a thumb receptacle 304 for receiving the thumb. The basal terminus 128", now extends across all four finger receptacles and extends across the thumb receptacle. As clearly visible at FIGS. 16 and 17, the palm 110 of the golfer's hand remains completely exposed. The glove body 130" is similarly constructed as recounted hereinabove, although wider (now covering essentially the entire back of the hand), and preferably including the elastic material 125", and hem the 148". The wrist band 112 is connected with the glove body and is provided with the same features as recounted hereinabove”, Col. 6 ln. 25-38, therefore, further comprising: a first member made of said single layer of material (leather), with the central portion of the back of 300 consisting of said first member (leather) as combined above as taught by Gellis, wherein said single layer of material is one of leather (Col. 4 ln. 27-30), and a second member made of said one or more reinforcing materials (microfiber lining), with 202/124/126/302 and 112 of 300 comprising said second member (Col. 4 ln. 27-30), and the second member (microfiber lining) coupling to the first member (leather), wherein said one or more reinforcing materials (microfiber lining) is one or more of a thin knit said material, a thin woven said material, a thin non- woven said material and a thin polymer (Col. 4 ln. 27-30)).




Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Green (6,035,443) in view of Gellis et al. (5,881,382).
Regarding claim 12, Green teaches, wherein the glove further including a strap (The body section 130, second and third finger receptacles 124, 126 and the wrist band 112 are constructed of a suitable glove material, preferably a very soft, supple leather with a fabric inner lining, as for example a microfiber lining”, Col. 4 ln. 27-30, “The wrist band 112 is connected with the glove body and is provided with the same features as recounted hereinabove”, Col. 6 ln. 36-38, therefore, 300 further includes 112, figures 15 and 16). 
Green fails to teach, a strap comprising a pair of elongate portions extending from opposite sides thereof and coupling together via hook and loop fasteners, a first of the elongate portions having a distal end and a slot spaced-apart from the distal end thereof, and a second of the elongate portions having a distally-positioned tab shaped to at least partially fit within the slot when the elongate portions of the strap are coupled together.
Le, an open palmed glove, figure 1, [0024], teaches, wherein the glove further including a strap comprising a pair of elongate portions extending from opposite sides thereof and coupling together via hook and loop fasteners, a first of the elongate portions having a distal end and a slot spaced-apart from the distal end thereof, and a second of the elongate portions having a distally-positioned tab shaped to at least partially fit within the slot when the elongate portions of the strap are coupled together (“the double strap securing mechanism of glove 100 comprises first strap 110 operably connected to volar wrist portion 102 and configured to be releasably attached to first attachment portion 106. Strap slot 112 is attached proximate to ulna end 108 of the dorsal wrist portion and comprises an opening to receive first strap 110 therethrough. First strap 110 is configured to be pulled through strap slot 112 and pulled back towards the thumb side of glove 100, where it can be releasably attached to first attachment portion 106. When first strap 110 is pulled through strap slot 112, dorsal end 104 is pulled towards ulna end 108, thereby allowing the glove to be tightened around the wrist of a wearer. The pull of first strap 110 through strap slot 112 cinches the glove's dorsal side, making the fit and form of the glove more custom fit for the user. The user can selectively adjust the tightness of the fit as desired”, [0024], “Second strap 114 is operably connected to the dorsal wrist portion and configured to be attached to second attachment portion (not shown in FIG. 1). Second strap 114 is configured to be pulled toward the thumb side of glove 100, over volar wrist portion 102, and around radius end 116 of glove 100, and releasably attached to a second attachment portion, thereby securing the glove around a wearer's wrist”, [0025], “FIG. 2 provides a closer view of the double strap securing mechanism. Hook-and-loop material (e.g., Velcro) can be used to releasably secure the mechanism. In some embodiments, first strap 202 comprises hook material on first securement section 204. First securement section 204 is configured to be releasably attached to first attachment portion 206, which can comprise loop material”, [0027], “Second strap 208 comprises second securement section 210, which can comprise hook-and-loop material and be configured to be releasably attached the second attachment portion on the dorsal portion of the glove (not shown in FIG. 2)”, [0028], therefore, 100 further including 114 and 110 comprise a pair of elongate portions extending from opposite sides thereof and coupling together via hook and loop fasteners (204/206/210/ second attachment portion), 114 having a distal end and 112 from the distal end thereof, and 110 having a distally-positioned tab shaped to at least partially fit within 112 when the elongate portions of 110 and 114 are coupled together, figures 1 and 2, note: figure 2 “provides a closer view of the double strap mechanism”, [0027], in which it appears that 114 is the same structure as 208 and 110 is the same structure as 202, see figures 1 and 2, see also [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide strap of Green as a pair of elongate portions coupling via hook and loop fasteners, a first of the elongate portions having a slot spaced-apart from the distal end thereof, and a second of the elongate portions having a tab shaped to at least partially fit within the slot, as taught by Le in order to provide a strap in which “the user can selectively adjust the tightness of the fit as desired. For example, the user may tighten or loosen the cinched portion of the glove in order to adjust the dorsal side on the palm-side of the hand”, [0024], since “When first strap 110 is pulled through strap slot 112, dorsal end 104 is pulled towards ulna end 108, thereby allowing the glove to be tightened around the wrist of a wearer. The pull of first strap 110 through strap slot 112 cinches the glove's dorsal side, making the fit and form of the glove more custom fit for the user”, [0024].

Regarding claim 13, the combined references teach, wherein the first of the elongate portions includes a first of said hook and loop fasteners coupled thereto between the distal end thereof and the slot (as combined above as taught by Le, wherein 114 (208 as shown in figure 2) includes 210 coupled thereto between the distal end thereof and 112, [0025], [0028], figures 1 and 2), and wherein the second of the elongate portions includes a second of said hook and loop fasteners coupled thereto between the slot and the tab (as combined above as taught by Le, wherein 110 (202 as shown in figure 2) includes 204 coupled thereto between 112 and the tab, [0024], [0027], figures 1 and 2, note: as stated above, figure 2 “provides a closer view of the double strap mechanism”, [0027], in which it appears that 114 is the same structure as 208 and 110 is the same structure as 202, see figures 1 and 2, see also [0006]).

Regarding claim 14, the combined references teach,  wherein the elongate portions of the strap each have a width and wherein the tab has a width which are less than the widths of the elongate portions of the strap (as combined above as taught by Le, 114 and 110 each have a width (annotated figure 2) and wherein the tab has an annotated width which are less than the widths of 114 and 110, “Strap slot 112 is attached proximate to ulna end 108 of the dorsal wrist portion and comprises an opening to receive first strap 110 therethrough. First strap 110 is configured to be pulled through strap slot 112”, [0024], annotated figure 2, note: as stated above, figure 2 “provides a closer view of the double strap mechanism”, [0027], in which it appears that 114 is the same structure as 208 and 110 is the same structure as 202, see figures 1 and 2, see also [0006]).






    PNG
    media_image1.png
    863
    681
    media_image1.png
    Greyscale
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. 2017/0336167 by Carlston discloses an open-palmed glove with a back of the glove having a single layer of material.
2. 2015/0143600 by House discloses an open-palmed glove with a a lining and a wrist strap with elongated portions.
3. 4,785478 by Mosley discloses an open-palmed glove with a back of the glove having a single layer of material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732